Citation Nr: 0714798	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  07-01 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private hospitalization and medical services rendered on 
April 17 and 18, 2006.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a June 2006 decision of the Department of 
Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma.  
A note dated in January 2007 indicates that the veteran no 
longer desired a hearing on this matter.


FINDINGS OF FACT

1.  The veteran has been in receipt of a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), effective January 1999.

2.  The veteran's treatment on April 17 and April 18, 2006 
was on an emergent basis, and no VA facility was feasibly 
available at that time.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for entitlement to reimbursement for the cost of 
unauthorized private medical expenses incurred from April 17, 
2006, through April 18, 2006, are met.  38 U.S.C.A. §§ 1728, 
5107 (West 2002); 38 C.F.R. § 17.120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to payment or 
reimbursement of the entire cost of private hospitalization 
and medical services rendered in April (15-18) 2006.  While 
VA has agreed to payment for services rendered on April 15 
and 16, 2006, the veteran asserts that he should also be 
entitled to payment for such services provided on April 17 
and April 18, 2006.

The veteran has been in receipt of a total disability rating 
based in individual unemployability due to service-connected 
disabilities (TDIU), effective January 1999.  His service-
connected disabilities are PTSD, rated as 50 percent 
disabling, degenerative changes of the cervical spine, rated 
as 30 percent disabling, degenerative changes of the thoracic 
spine, rated as 10 percent disabling, and scar disability of 
the left knee and stomach, groin, and foot, rated as 
noncompensable.

A discharge summary from St. Francis Hospital in Tulsa, 
Oklahoma, reveals that the veteran was admitted on April 15, 
2006 for shortness of breath on exertion.  After admission, 
it was noted that the veteran had a slight elevation of 
troponin to 0.08.  The discharge summary, which was dictated 
on April 16, 2006, and was dated April 17, 2006, indicated 
that the veteran was to be transferred to the Muskogee VA 
hospital for further care.  It was noted that the congestive 
heart failure discharge orders were reviewed with the 
veteran.

A record dated April 15, 2006 noted that Dr. H determined 
that the veteran was not stable enough to transfer to VA.

A record dated April, 17, 2006, reveals that a VA social 
worker had contacted St. Francis Hospital and informed them 
that VA had a bed available for the veteran.  It was noted 
that VA was aware of the veteran's current weight (the April 
17, 2006 discharge summary noted morbid obesity) and 
indicated that they could provide transport.  It was noted 
that the veteran agreed to the plan.  It was noted that the 
transport would take place at 3:15 pm that day (April 17, 
2006).

A record dated April 17, 2006 (4:44 pm) noted that an 
ambulance that was sent by VA could not transport the veteran 
on their carrier, and that the veteran had refused to lie on 
the floor of the ambulance.  A VA nurse informed the hospital 
that VA would not be able to accept the veteran that day 
(April 17, 2006) as they did not have a specialty bed for 
him.

A record dated April 18, 2006, reveals that VA informed the 
private hospital that a bariatric bed was being delivered to 
the VA hospital at noon.  It was noted that VA had arranged 
for Muskogee EMS to transfer the veteran, but, when they 
arrived, they also were unable to transport him.  It was 
noted that VA would dispatch another truck to transfer him.  
The veteran was ultimately admitted to a VA facility at 6:40 
pm on April 18, 2006.

The October 2006 statement of the case reveals that VA 
approved the veteran's claim to the point of the veteran's 
stabilization for transfer, or April 15 and 16, 2006.  As 
such, the Board must determine whether the veteran is 
entitled to payment or reimbursement of the cost of private 
hospitalization and medical services rendered on April 17 and 
18, 2006.

Analysis and argument

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120.  
The initial requirement is that treatment be for a service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  However, treatment can be for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  In this case, the veteran has been in receipt of 
TDIU effective January 1999.  Therefore, the veteran does 
have a total disability permanent in nature that results from 
service-connected disabilities.  38 C.F.R. § 17.120(a)(3).

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).

With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

In the instant case, VA has already determined that the 
veteran's initial visit to St. Francis on April 15, 2006 (and 
April 16, 2006 as well) was under emergency conditions.  As 
for the veteran's condition at the time of the April 17, 2006 
intended transfer to VA, it is clear that, while the 
veteran's condition had improved, emergency conditions 
remained.  This is evident by the fact that the veteran's 
intended transfer facility was another hospital, and, it was 
noted that the veteran's condition required constant 
monitoring.  In this regard, the Board observes that the St. 
Francis discharge summary reflects that the veteran was still 
requiring the administration of intravenous medications, and 
that the administration of such medications were complicated 
by the fact that the veteran had a sore scrotum, making the 
placement of a catheter difficult.

Thus, this appeal falls on whether VA facilities were 
feasibly available on April 17 and 18, 2006.  Feasibly 
available is not defined in 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.  The provisions of 38 C.F.R. § 17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.

The Board finds that a VA facility was not reasonably 
available for the time period in question.  First, a record 
dated in April 18, 2006, appears to reveal that VA did not 
have a suitable bed (described as a bariatric bed) until, at 
the earliest, noon on April 18, 2006.  Further, the Board 
finds that the circumstances surrounding the veteran's 
transfer from St. Francis to a VA facility essentially 
constituted a situation (by implication) wherein a VA 
facility was not feasibly available on April 17 and 18, 2006.

The Board further notes in passing that the veteran has not 
argued that prior, formal VA authorization for private 
medical treatment on April 17 and 18, 2006, was obtained.  
However, a review of the claims file reveals that VA was 
closely monitoring the veteran's condition and circumstances 
throughout his stay at St. Francis, and, an argument could be 
made that at least informal prior VA authorization for 
private medical treatment on April 17 and 18, 2006, was 
obtained (or at least not refused).  In this regard, the 
Board notes that VA has not asserted, and the evidence does 
not show, that the veteran refused to follow any directives 
or instructions given by VA health professionals in this 
case.

In short, and in resolving all doubt in the veteran's favor, 
entitlement to payment or reimbursement of the cost of 
private hospitalization and medical services rendered on 
April 17 and 18, 2006 is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in substantiating a 
claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  In view of the Board's favorable decision 
on the matter decided in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating this 
claim.


ORDER

Payment or reimbursement for the cost of private 
hospitalization and medical services rendered from April 17, 
2006, through April 18, 2006, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


